DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/US2018/061652 filed 16 November 2018, which claims the benefit of priority from US Provisional Application no. 62/588,204, filed 17 December 2017.

Response to Amendment
The preliminary amendment filed 19 October 2020 has been acknowledged.  Claims 1-17 remain pending.

Claim Objections
Claim 8 objected to because of the following informalities:  it is recommended that the claim be amended to recite “the electrodes is ‘configured to be’ connected to the unwanted deposit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

-or-

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 7-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt et al. (US Publication no. 2014/0200616).

Additionally, while not positively recited by the claims, Leuthardt et al. also includes an electrical power source 42 electrically coupled to electrode screw 20 to 
Further in regard to claim 16, the device of Leuthardt et al. is also used to stimulate bone growth and promote wound/tissue healing (para 39 and 40).  In view of this, the structure of the device described by Leuthardt et al. is considered capable of being used to prevent bone loss.
In regard to claims 7 and 14, the electrodes screw 20 of Leuthardt et al. is configured to be located at the intended target such as a bone spur (para 65).
In regard to claims 8 and 15, the screw 20 with shaft 22 and tip 26 is considered to comprise a conductive connector for contacting the target area of interest.
In regard to claim 9, the electrode screw 20, despite having threads, is considered to be similar to a wire as the screw is made from conductive material and drawn into the form of a thin rod.
In regard to claim 10, Leuthardt et al. explains that the electrode screw is designed to resorb bone in areas of undue bone formation (i.e., undesired ossification) and be beneficial in treatment of medical conditions involving overactive or improper bone growth such as fibrodysplasia ossificans progressive (FOP), diffuse idiopathic skeletal hyperostosis (DISH), ankylosing spondylitis, heterotopic ossification.  Further, some embodiments may be used for removal of bone masses in medical conditions involving neoplastic bone formation or bony tumors such as osteosarcoma, chondrosarcoma, Ewing's sarcoma, osteoblastoma, osteoid osteoma, and may be used in the removal of osteophytes (i.e. "bone spurs) (para 65).  These examples are considered to encompass and/or are similar to calcium based deposits.

Claim(s) 1-6 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godden et al. (US Publication no. 2017/0028184).
In regard to claims 1 and 16, Godden describes a microneedle array capable of applying electrical potentials to the skin.  The microneedle array (figure 2) comprises a 
In regard to claims 2-6, the microneedle array as depicted in figures 2, 6, and 9 show structural features that permit contact to a subject’s skin, microneedles for penetration, an electrically conductive layer that has a first surface in contact with the electrode and a second surface in contact with the subject’s skin.  

    PNG
    media_image1.png
    617
    692
    media_image1.png
    Greyscale

Further, the microneedle array has adhesive backing serving as an attachment material for maintaining and securing contact with the skin of the subject.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al. (US Publication no. 2014/0200616) in view of Godden et al. (US Publication no. 2017/0028184).
In regard to claims 2-6, Leuthardt et al. is considered to substantially describe a suitable device and technique for directing a direct current voltage to a cellular structure (such as an unwanted deposit like a bone spur) under the skin.  However, Leuthardt et al. fails to teach the additional structure and features of the electrodes that permits contact with a subject’s skin, a surface comprising microneedles configured to penetrate the subjects skin, a first surface in contact or in electrical connection with the electrode and a second surface configured to contact the subject’s skin, and the attachment material.  For these structures, the Examiner looks to Godden which describes a 

    PNG
    media_image1.png
    617
    692
    media_image1.png
    Greyscale

	Further, the microneedle array has adhesive backing serving as an attachment material for maintaining and securing contact with the skin of the subject.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 December 2021